Citation Nr: 1829547	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  14-41 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected lumbar strain.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbar strain.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbar strain.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disorder, to include as secondary to service-connected lumbar strain.  

5.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected lumbar strain.  

6.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbar strain.  

7.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbar strain.  

8.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected lumbar strain.  

9.  Entitlement to a rating in excess of 10 percent for lumbar strain.  


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to January 1982.    

This matter comes before the Board of Veterans' Appeals (Board) from November 2012 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In November 2017, a video teleconference hearing was held before the undersigned.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected lumbar strain, a right knee disorder, to include as secondary to service-connected lumbar strain, a left knee disorder, to include as secondary to service-connected lumbar strain, and a neck disorder, to include as secondary to service-connected lumbar strain, and entitlement to a rating in excess of 10 percent for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  An October 2011 rating decision denied entitlement to service connection for a bilateral foot disorder.  

2.  Evidence received subsequent to October 2011 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a bilateral foot disorder.

3.  A November 2012 rating decision denied entitlement to service connection for a right knee disorder.  

4.  Evidence received subsequent to November 2012 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right knee disorder.

5.  A November 2012 rating decision denied entitlement to service connection for a left knee disorder.  

6.  Evidence received subsequent to November 2012 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left knee disorder.

7.  A November 2012 rating decision denied entitlement to service connection for a neck disorder.  

8.  Evidence received subsequent to November 2012 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a neck disorder.


CONCLUSIONS OF LAW

1.  With regard to the Veteran's claim of entitlement to service connection for a bilateral foot disorder, evidence received since the October 2011 rating decision is new and material, and this claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  With regard to the Veteran's claim of entitlement to service connection for a right knee disorder, evidence received since the November 2012 rating decision is new and material, and this claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  With regard to the Veteran's claim of entitlement to service connection for a left knee disorder, evidence received since the November 2012 rating decision is new and material, and this claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  With regard to the Veteran's claim of entitlement to service connection for a neck disorder, evidence received since the November 2012 rating decision is new and material, and this claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C. § 7104 and 38 C.F.R. § 3.105, a final decision by the Board may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once a Board decision becomes final under § 7104, in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. § 3.105.

A claimant may reopen a finally-adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim, triggering an alternative theory of entitlement, or triggering the Secretary's duty to assist by providing a medical opinion.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed a claim of entitlement to service connection for a bilateral foot disorder on December 22, 2010.  An October 2011 rating decision denied that claim.  Part of the rationale for that decision is that the only bilateral foot disorder identified in service was a one-time treatment for blisters.  That decision was not appealed and is final.  

The Veteran filed a claim of entitlement to service connection for a bilateral knee disorder on June 24, 2011.  An October 2011 rating decision denied that claim.  Part of the rationale for that decision is that the Veteran only experiences pain, not a bilateral knee disorder.  

As recorded in a May 14, 2012, report of general information, the Veteran told the RO by telephone that he was claiming compensation for a bilateral knee disorder as secondary to service-connected lumbar strain.  Although this contact was made within a year of the October 2011 rating decision, the telephone contact does not constitute a notice of disagreement because it was not in writing.  See 38 C.F.R. § 20.201.  As the October 2011 rating decision was not appealed, it is considered final.  

A November 2012 rating decision again denied the claim of entitlement to service connection for a bilateral knee disorder, based largely on an October 2012 VA medical opinion stating that the bilateral knee disorder was more likely the result of the natural aging process than as secondary to the Veteran's service-connected back disorder.  

As also recorded in the May 14, 2012, report of general information, the Veteran told the RO by telephone that he was claiming compensation for a neck disorder as secondary to service-connected lumbar strain.  A November 2012 rating decision denied that claim, based largely on an October 2012 VA medical opinion stating that the neck disorder was more likely the result of the natural aging process than as secondary to the Veteran's service-connected back disorder.  

As recorded in a January 10, 2013, report of general information, the Veteran told the RO by telephone that he would like to reopen his claims of entitlement to service connection for a bilateral foot disorder, a bilateral knee disorder, and a neck disorder.  Regarding the claims of entitlement to service connection for a bilateral knee disorder and a neck disorder, although this contact was made within a year of the November 2012 rating decision, the telephone contact does not constitute a notice of disagreement because it was not in writing.  See 38 C.F.R. § 20.201.  As the November 2012 rating decision was not appealed, it is considered final.

The Veteran's November 2017 hearing testimony constitutes new and material evidence.  Regarding the bilateral foot disorder claim, the Veteran states that his feet hurt after marching and carrying heavy packs.  Regarding the bilateral knee disorder and neck disorder, the Veteran states that he hurt his knees and neck when he fell into a fox hole.  This evidence was not of record at the time of the prior decision, relates to facts necessary to support the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.  The criteria for reopening the Veteran's claims have been met.


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a bilateral foot disorder has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim for entitlement to service connection for a right knee disorder has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim for entitlement to service connection for a left knee disorder has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim for entitlement to service connection for a neck disorder has been received; to this limited extent, the appeal is granted.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These elements are satisfied with regard to entitlement to service connection for a bilateral foot disorder.  Regarding the first element, the November 2017 hearing testimony indicates foot pain.  Regarding the second element, the Veteran states that his foot pain is the result of carrying heavy packs.  Consistent with this, a December 1978 service treatment record (received 2/22/15, page 15 of 145) describes three weeks of pain in the Veteran's left foot and ankle.  Regarding the third and fourth elements, there is an indication that in-service foot pain could be related to a current foot disorder, but insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.  

The McLendon elements are also satisfied with regard to right and left knee disorders.  Regarding the first element, at the November 2017 hearing the Veteran describes current knee pain.  Regarding the second element, at the November 2017 hearing the Veteran argues that his knee disorder is secondary to his service-connected back disorder.  Regarding the third and fourth elements, there is an indication that a current knee disorder could be related to the Veteran's service-connected back disorder, but insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.

The McLendon elements are also satisfied with regard to a neck disorder.  Regarding the first element, at the November 2017 hearing the Veteran states that he hurt his neck when he fell into a foxhole during service.  Consistent with this, in an April 1979 service treatment record (received 2/22/15, page 16 of 145) the Veteran complains of low back pain that he says started "when he fell in foxhole [sic]."  Also, in a June 1980 service treatment record (received 2/22/15, page 18 of 145), the Veteran complains of right-side "neck pain and stiffness" and his doctor observes a "palpable cervical node."  

Regarding the second element, at the November 2017 hearing the Veteran argues that his neck disorder is secondary to his service-connected back disorder.  Regarding the third and fourth elements, there is an indication that a current knee disorder could be related to the Veteran's service-connected back disorder, but insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.

During the November 2017 hearing, the Veteran indicated that he applied for Social Security benefits in 2010.  The Veteran's Social Security Administration (SSA) records are not associated with the claims file, and those records may be relevant to the Veteran's claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (holding that the duty to assist requires obtaining Social Security records of which the Board has notice).  Therefore, the Veteran's records from SSA should be obtained.  

With respect to the issue of entitlement to a rating in excess of 10 percent for lumbar strain, a new VA examination is also required because the most recent examination is from May 2013 and does not comply with the requirements of Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017).

VA treatment records to September 26, 2014, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 27, 2014, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Social Security Administration records pertinent to the Veteran's claim for Social Security benefits and the medical records relied upon concerning that claim.  If no records are available, the claims folder must indicate this fact.  

2. After obtaining any Social Security records to the extent possible, associate with the claims folder all records of the Veteran's VA treatment from September 27, 2014, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed bilateral foot disorder, right knee disorder, left knee disorder, and neck disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed bilateral foot disorder, right knee disorder, left knee disorder, or neck disorder; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed bilateral foot disorder, right knee disorder, left knee disorder, or neck disorder was incurred in the Veteran's service, including but not limited to marching, carrying packs, and falling into a foxhole; and

c. Whether the Veteran has any current or previously-diagnosed bilateral foot disorder, right knee disorder, left knee disorder, or neck disorder that (i) is proximately due to the Veteran's service-connected lumbar strain or (ii) was aggravated by the Veteran's service-connected lumbar strain.

In reaching these opinions, the examiner should consider the Veteran's November 2017 hearing testimony about in-service pain and falling into a foxhole.  For purposes of these opinions, the examiner is to assume that this testimony is credible.  

The examiner should also consider the December 1978 service treatment record describing three weeks of pain in his left foot and ankle (received 2/22/15, page 15 of 145), the April 1979 service treatment record describing low back pain that started after falling into a fox hole (received 2/22/15, page 16 of 145), and the June 1980 service treatment record describing right-side "neck pain and stiffness" and a "palpable cervical node" (received 2/22/15, page 18 of 145).  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected lumbar strain.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

The examiner should determine whether the Veteran's lumbar strain is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should also be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also request the Veteran identify the extent of his functional loss during a flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, the examiner should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

5. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


